UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

TRUWORK HAILEMARIAM,
Petitioner,

v.
                                                                      No. 98-1209
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-671-438)

Submitted: September 15, 1998

Decided: October 6, 1998

Before ERVIN, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William H. Rhodes, Arlington, Virginia, for Petitioner. Frank W.
Hunger, Assistant Attorney General, William J. Howard, Senior Liti-
gation Counsel, John M. McAdams, Jr., Office of Immigration Litiga-
tion, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Truwork Hailemariam petitions for review of a final order of the
Board of Immigration Appeals (Board) denying her application for
asylum and withholding of deportation. Because substantial evidence
supports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C. § 1158(a) (1994). The Act defines a refugee as a person
unwilling or unable to return to his native country"because of perse-
cution or a well-founded fear of persecution on account of race, reli-
gion, nationality, membership in a particular social group, or political
opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

A finding of past persecution creates a rebuttable presumption of
a well-founded fear of future persecution. See 8 C.F.R. § 208.13(b)(1)
(1997). This presumption may be rebutted by evidence demonstrating
that there is no longer a reasonable fear of future persecution, such as
when conditions in an alien's native country have changed signifi-
cantly. See 8 C.F.R. § 208.13(b)(2) (1997).

                    2
Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). To
establish such eligibility, an alien must show past persecution so
severe that repatriation would be inhumane. Id. ; see Matter of Chen,
20 I. & N. Dec. 16 (BIA 1989).

We must uphold the Board's determination that Hailemariam is not
eligible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C. § 1105a(a)(4) (1994).* We accord the Board all pos-
sible deference. See Huaman-Corelio, 979 F.2d at 999. The decision
may be "reversed only if the evidence presented by [Hailemariam]
was such that a reasonable factfinder would have to conclude that the
requisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

Hailemariam, who entered the United States as a non-immigrant
visitor in March 1993, disagrees with the Board's finding that she
lacked credibility and failed to establish past persecution or a well-
founded fear of future persecution in her home country based on her
political opinion or ethnicity. Our review reveals, however, that sub-
stantial evidence supports the Board's finding that Hailemariam did
not satisfy her statutory burden.

Evidence established that Hailemariam, an Ethiopian native of
Amhara ethnicity, joined the Ethiopian People's Revolutionary Party
(EPRP) in 1975 and worked exclusively as a recruiter. The EPRP
opposed the Mengistu regime, the government in power at that time.
Hailemariam testified that she was arrested and detained for forty-five
days in 1977 because of her political affiliation. Hailemariam further
testified that she was arrested and detained for six months in 1979 by
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform Immigrant Responsibility Act of 1996, Pub. L. No.
104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because this
case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                    3
Mengistu authorities for distributing EPRP papers in the marketplace
and questioned about the papers she was distributing. She then testi-
fied that during the questioning she was pushed, beaten, called names,
and raped. As a result of the rape, she was hospitalized for two days
and then released to her family.

In May 1991, the Eritrean People's Liberation Front (EPLF) and
the Tigrean People's Liberation Front (TPLF) ousted the Mengistu
government from power and formed a new government, the Ethiopian
Peoples Revolutionary Democratic Front (EPRDF). Hailemariam
claimed that the EPRDF divided Ethiopia along ethnic lines and tar-
geted the Amharas for harassment and persecution.

She testified that people from the EPRDF would call her and ask
her questions about her brother's activities in the All Amhara Peo-
ple's Organization (AAPO), a group formed to speak out against the
present government and to advocate the rights of the Amharas. While
her husband was incarcerated because he was a member of the Work-
ers' Party of Ethiopia (WPE), the EPRDF asked her for the names of
other EPRP and AAPO members and where her husband had hidden
money, documents, and firearms. Hailemariam testified that on one
occasion EPRDF officials came into her home looking for weapons
and that when they did not find anything they became abusive and
stabbed her in the leg. Following this incident, she was hospitalized
for about three days. Once she was released from the hospital and
returned home, members of the EPRDF continued to come and search
her home and harass her. Based on these experiences, Hailemariam
decided to flee Ethiopia.

Hailemariam maintains that the Board erred in finding that her
claim regarding fear of persecution by the EPRDF lacks credibility
and incorrectly found that she did not suffer past persecution at the
hands of the former and current governments. We conclude that sub-
stantial evidence supports the Board's finding that Hailemariam's
claim that she fears persecution by ERPDF lacks credibility.

As noted by the Board, Hailemariam gave inconsistent or confus-
ing details of events relevant to her petition. She made no reference
in her asylum claim or her supplemental affidavit to her forty-five day
detention around 1977 by the Mengistu regime. Hailemariam also tes-

                    4
tified that in 1991, members of the EPRDF stabbed her in the leg and
that she was in the hospital for three or four days. In contrast, in her
affidavit she claimed that she was hospitalized for nearly three
months. Nor did Hailemariam present any medical documentation
concerning this injury.

Hailemariam further claimed that her father was killed by the
Mengistu regime. However, she made no mention of this in her asy-
lum application and only noted that he had been arrested and mis-
treated. The Board also pointed out that Hailemariam offered no
details about her husband's position with the EWP. Hailemariam tes-
tified that her husband was a teacher who was forced to join the EWP,
but in her asylum application she stated that her husband was a very
active member. She further noted that her husband was imprisoned in
1991 but there was no documentation of this fact. More importantly
though, Hailemariam described herself as an active member of the
AAPO, however, she was unable to provide any information about the
nature or operations of the AAPO or any documentation of her mem-
bership. Finally, Hailemariam was able to obtain an exit visa and
leave Ethiopia without any problems.

These omissions and discrepancies implicate the core of Haile-
mariam's claim of past persecution and fear of persecution by the cur-
rent government of Ethiopia and support the Board's finding that
Hailemariam's claim lacks credibility. In light of Hailemariam's non-
specific, inconsistent, and undocumented testimony regarding the
harm she allegedly suffered and her fear of continued persecution, we
conclude that evidence supports the Board's negative credibility find-
ing and that the Board properly found that she could not support a
claim for past persecution. We further conclude that substantial evi-
dence supports the Board's finding that Hailemariam could not show
a well-founded fear of persecution.

The standard for withholding of deportation is more stringent than
that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421,
431-32 (1987). To qualify for withholding of deportation, an appli-
cant must demonstrate a "clear probability of persecution." Id. at 430.
As Hailemariam has not established entitlement to asylum, she cannot
meet the higher standard for withholding of deportation.

                    5
We accordingly affirm the Board's order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    6